Citation Nr: 0719622	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-16 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently assigned a 10 
percent evaluation.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently assigned a 10 percent 
evaluation.

3.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, with laxity, currently 
assigned a 20 percent evaluation.

4.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted two substantive appeal forms regarding 
this appeal on the same day; in one, he requested an RO 
hearing, and in the other, a Travel Board hearing.  He was 
scheduled for an RO hearing in November 2004, but his mother 
called and said he was incarcerated, and could not attend.  
It does not appear that he has been scheduled for a Travel 
Board hearing, and the requested hearing must at least be 
scheduled.  VA cannot simply assume that the veteran will not 
appear.  Since Travel Board hearings are scheduled by the RO, 
this matter should be returned to the RO for the purpose of 
satisfying this procedural due process obligation.  See 38 
C.F.R. § 20.704 (2006).

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nevertheless, VA is not authorized by statute or 
regulation to subpoena the warden at a state correctional 
facility and direct the release of the appellant from that 
facility.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Although some penal institutions have, in certain cases, 
permitted an incarcerated veteran to attend a VA hearing, 
that decision is not a matter within VA's power, and the 
veteran is advised to make his request to the proper 
authority within his institution.

Moreover, the most recent information, dated in March 2006, 
indicates that the veteran may have been released from 
prison, as a change of address entered at that time provides 
a private (i.e., non-institutional) address.  In view of the 
pending hearing request in this matter, the Board must remand 
the case to ensure that the veteran is afforded all due 
process of law.  Accordingly, this case is REMANDED for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The veteran and 
his representative should be provided with 
notice as to the time and place to report 
for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



